Case 2:21-cv-06993-AB-RAO Document 4 Filed 08/31/21 Page 1 of 1 Page ID #:12



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    ROD ANTHONY HUFF,                    Case No. CV 21-06993 AB (RAO)
12                       Petitioner,
13          v.                             JUDGMENT
14    UNITED STATES,
15                       Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Memorandum and Order
19   Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
20   Certificate of Appealability.
21

22   DATED: August 31, 2021
23
                                         ANDRÉ BIROTTE JR.
24                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
